Exhibit99.3 From: Costabile, Tom To: Bailey, Clarke Sent: Tue Nov 25 19:06:07 2008 Subject: RE: Highly Confidential: Follow Up Clarke, I have read your email of November 20, 2008 and confirm that I am 100% committed to EDC LLC and my working with the team to ensure the successful completion of the Sapphire transaction. Last week was a very challenging week, which was compounded by the physical move of our offices.I will ensure that I am fully informed and focusedconcerning all material matters and will continue to access the latest financial data and the details of the IT roadmaps enabling me to report relevant information in a timely and accurate manner. Regarding the storage locker and contents, I have emptied the locker and closed the account. There were 4 file boxes of old EDC files which I delivered to your office. I recycled a box of old EDC stationary, a box of old EDC envelopes and a box of EDC holiday cards. There was also a box with an old HP scanner and a box with the projector, both of which I have brought into the office. The other contents of the locker were 2 file boxes with my files from Warner and Sony.
